Case 2:19-cv-18713-KM-SCM Document 1 Filed 10/04/19 Page 1 of 7 PageID: 1



 Robert P. Lesko
 FISHERBROYLES LLP
 100 Overlook Center, Second Floor
 Princeton, NJ 08540
 973-917-8686
 robert.lesko@fisherbroyles.com
 Attorneys for plaintiff Ameritas Life Insurance Corp.

                                                  :   UNITED STATES DISTRICT COURT
 AMERITAS LIFE INSURANCE CORP.,                   :   FOR THE DISTRICT OF NEW JERSEY
                                                  :
                         Plaintiff,               :   Civil Action No.
                                                  :
          v.                                      :   COMPLAINT
                                                  :
 WILMINGTON TRUST, N.A.,                          :
                                                  :
                         Defendant.               :
                                                  :


         Plaintiff Ameritas Life Insurance Corp (Ameritas), having its principal place of

 business at 5900 O Street Lincoln, NE 68510, by and through its undersigned counsel and

 by way of Complaint against the defendant, hereby alleges and says:

                                      INTRODUCTION

         1.     Ameritas seeks a declaration of its rights and obligations with respect to

 Universal Life Insurance Policy number xxxxxx9353 (“the Policy”) issued by The Union

 Central Life Insurance Company (“Union Central”) on July 20, 2007 to The Bernard Sarn

 2007 Insurance Trust (“the Trust”) and insuring the life of Bernard Sarn in the amount of

 $5 million.

         2.     Ameritas is informed and believes that the Policy was procured or caused

 to be procured by strangers to Bernard Sarn without a valid insurable interest in his life

 and that certain misrepresentations were made in the application for the Policy and

 otherwise during the application process regarding, among other things, the intended
                                              1

 2783017v.1
Case 2:19-cv-18713-KM-SCM Document 1 Filed 10/04/19 Page 2 of 7 PageID: 2



 disposition and source of funding for the Policy as well as the intended purpose of the

 Policy.

           3.    At the time the Policy was issued, Bernard Sarn and the trustee of the

 Trust expected and intended that the Policy would be transferred to strangers who did not

 possess a valid insurable interest in Sarn’s life in exchange for value to be paid or already

 paid at the time of issuance.

           4.    Because the Policy was procured with the intention to transfer it to

 strangers without valid insurable interest, the Policy is a stranger-originated life insurance

 policy contrary to the public policy of New Jersey and therefore should be declared void

 ab initio.

                            JURISDICTION, VENUE AND PARTIES

           5.    This Court has original jurisdiction over this matter pursuant to 28 U.S.C.

 § 1332 based upon the diversity of citizenship of the parties and the amount in

 controversy exceeding $75,000.

           6.    Ameritas is a Nebraska corporation duly authorized to transact business in

 the State of New Jersey with its principal place of business in Nebraska and Ohio.

 Ameritas is the successor in interest to Union Central with respect to the Policy.

           7.    Wilmington Trust, N.A. is a Delaware corporation with its principal place

 of business located in Wilmington, Delaware.

           8.    Venue lies within this District under the provisions of 28 U.S.C § 1391(a)

 because a substantial part of the events and omissions giving rise to the claim occurred

 within this district.

                                               2

 2783017v.1
Case 2:19-cv-18713-KM-SCM Document 1 Filed 10/04/19 Page 3 of 7 PageID: 3



           9.    At the time the policy was applied for and issued and at the time of his

 death, Sarn lived and worked in, and was a resident and citizen, of the State of New

 Jersey.

           10.   At the time the Policy was applied for and issued, the owner and the

 beneficiary of the Policy was domiciled in the State of New Jersey.

           11.   Upon information and belief, Sarn’s participation in the scheme to procure

 the Policy for the benefit of stranger investors was solicited within the State of New

 Jersey.

                               FACTUAL ALLEGATIONS

           12.   Union Central issued the Policy for delivery on or about August 8, 2007

 with a Policy Date of July 20, 2007.

           13.   Sarn attained the age of 76 years as of his birthday nearest to the Policy

 Date.

           14.   The initial and planned periodic premium for the Policy at the time it was

 issued was $251,478.34.

           15.   At the time the Policy was issued, the owner and beneficiary of the Policy

 was identified as the Trust with an address of 21 Regency Court, Englewood, NJ 07631.

 When the Policy was issued, the Trust identified Sarn’s children as beneficiaries.

           16.   The Trustee of the Trust was Jeantov Hercsky, also known as Jeantov

 Hercske.




                                               3

 2783017v.1
Case 2:19-cv-18713-KM-SCM Document 1 Filed 10/04/19 Page 4 of 7 PageID: 4



             17.   On information and belief, the initial premium and subsequent premiums

 were funded with money deposited into the Trust’s bank account or otherwise provided

 by stranger investors and were not funded by Sarn or anyone with an insurable interest in

 his life.

             18.   On or about October 30, 2009, just over two years after the Policy was

 issued and shortly after expiration of the two-year contestable period in the Policy, the

 Trustee executed a Policyowner’s Change and Service Request whereby the Trust

 changed the owner and beneficiary of the Policy to EEA Life Settlements Master Fund,

 Ltd. (c/o ViaSource Funding Group, LLC) as the new owner and beneficiary.

             19.   ViaSource Funding Group is a viatical or life settlement company and the

 investment advisor servicer for EEA Life Settlements, Inc. in the business of locating and

 selecting policies to be purchased by the fund.

             20.   The timing of the change of ownership and beneficiary was calculated to

 ensure that Ameritas would not be alerted to the lack of insurable interest until after the

 expiration of two years with the expectation that Ameritas would then be precluded from

 contesting the validity of the Policy.

             21.   The Policy was later sold to Geronta Funding Trust and the owner and

 beneficiary of the Policy was changed to Geronta Funding on or about September 25,

 2015.

             22.   The Policy was again sold and the owner and beneficiary were changed on

 or about January 2, 2019 to the current owner, Wilmington Trust, N.A., as Securities

 Intermediary for Life Equity, LLC.


                                                4

 2783017v.1
Case 2:19-cv-18713-KM-SCM Document 1 Filed 10/04/19 Page 5 of 7 PageID: 5



          23.   A representative of Life Equity advised Ameritas via telephone on or

 about March 3, 2019 that Sarn had passed away on or about February 7, 2019.

          24.   Wilmington Trust submitted a claim for payment under the Policy on or

 about June 25, 2019.

          25.   Ameritas promptly commenced an investigation following receipt of the

 claim.

          26.   On June 4, 2019, the New Jersey Supreme Court issued a precedential

 opinion in Sun Life Ass. Co. v. Wells Fargo Bank, N.A., 238 N.J. 157 (2019), a case of

 first impression in which the Court clarified New Jersey law and public policy relative to

 insurable interest and stranger-originated life insurance policies. The Court held that

 “STOLI policies run afoul of New Jersey's insurable interest requirement and are against

 public policy.” That is, “[i]f a third party without an insurable interest procures or causes

 an insurance policy to be procured in a way that feigns compliance with the insurable

 interest requirement, the policy is a cover for a wager on the life of another and violates

 New Jersey's public policy.”

          27.   The Policy in this case appears to be a wager on the life of another and

 violative of New Jersey’s public policy because, like the policy at issue in Sun Life Ass.

 Co. v. Wells Fargo Bank, it appears to have been procured or caused to be procured by

 one or more third parties without an insurable interest in a way that feigns compliance

 with the insurable interest requirements.




                                               5

 2783017v.1
Case 2:19-cv-18713-KM-SCM Document 1 Filed 10/04/19 Page 6 of 7 PageID: 6



                                     COUNT I
                             (DECLARATORY JUDGMENT)

         28.    Ameritas repeats and reasserts each of the allegations contained in each of

 the foregoing paragraphs and incorporated them here as though fully set forth at length.

         29.    An actual controversy has arisen and now exists between Ameritas and

 defendant concerning their respective rights and obligations under the Policy.

         30.    Ameritas believes that the Policy was procured or was caused to be

 procured by strangers to the insured without insurable interest and/or was procured with a

 present intention to transfer ownership to strangers without insurable interest and

 therefore violates the Public Policy of New Jersey against wagering contracts and should

 be declared void.

         31.    Defendant has demanded immediate payment of the death benefit

 provided in the Policy on account of the death of Sarn.

         32.    A declaration of rights from this Court is therefore necessary and

 appropriate at this time in order that Ameritas may ascertain and know is full rights and

 obligations under the Policy.

         WHEREFORE, Ameritas respectfully requests that this Court enter its judgment

 and declaration as to whether the Policy is valid and enforceable or whether it was

 procured or caused to be procured by strangers to Sarn without valid insurable interest in

 his life or with an intention to transfer ownership interest in the Policy to such strangers

 to the insured, in which case the Policy should be declared null and void ab initio. If the

 Court declares the Policy void ab initio, then Ameritas also respectfully requests that this



                                               6

 2783017v.1
Case 2:19-cv-18713-KM-SCM Document 1 Filed 10/04/19 Page 7 of 7 PageID: 7



 Court enter its judgment and declaration as to whether Ameritas is obligated to refund

 premiums paid for the Policy.

                                      Respectfully submitted,

                                      FISHERBROYLES LLP
                                      Attorneys for plaintiff Ameritas Life Ins. Corp.

                                             s/

                                      Robert P. Lesko
 Dated: October 4, 2019




                                             7

 2783017v.1
